DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
Examiner has reviewed the applicant’s argument regarding why the restriction requirement is improper and it is persuasive. The restriction requirement has been removed.
Specification
The abstract of the disclosure is objected to because:
Legalese style language such as “comprising” should not be present within an abstract.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, claims 1 and 6 which appear to be in the form of a “product” claim reciting “one or more animals”. Specifically, the examiner notes that an “animal” falls under claims being directed to a living organism which are not patent eligible, barring the “animal” containing markedly different characteristics from animals found in nature (See MPEP 2105). A review of the disclosure of the current application shows the “animal” as claimed having no markedly different characteristics from animals found in nature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the contents" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the front" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the opposite side" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the contents" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the front" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the opposite side" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the contents" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the front" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the opposite side" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the behavioral rate of consumption" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, and 11-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huisma (US Pub. 2021/0007330 A1) in view of Wurtz (US Pub. 2009/0301405 A1).
Regarding claim 1, Huisma discloses a feed intake system comprising one or more feeding stations comprising: 
a trough with an animal feeding access (Fig 1B, trough 30); 
a base frame supporting the trough (Fig 1B, base frame 32);
a scale unit secured between the base frame and the trough to enable the scale unit to weigh the contents of the trough (Pg. 2, [0017], lines 7-9: “While at the feeding station, one weighing device measures the animal's weight and other weighing devices measure the weight of the feed in the feeding trough”);
a station frame with an animal feeding access, the station frame located laterally next to the animal feeding access of the trough (Fig. 1B, front panel 10);
a sensor assembly including a sensor or antenna located near the station frame animal feeding access (Fig. 1B, antenna arrangement 12);
-2-a control panel and a timestamp generator operationally associated with the sensor assembly and the scale unit, the control panel obtaining and recording data obtained from the sensor assembly and the scale unit (Fig. 1B, local processor 14);
and a CPU/processing computer operationally associated with the control panel for processing the recorded data (Fig. 1B, computer 18);
one or more animals, each animal having an RFID/EID tag which transmits a unique RFID/EID signal and tag data associated with that animal (Pg. 5, [0047]: “Turning now to FIG. 1, a brief description concerning the various components of the present invention will now be briefly discussed. As can be seen in this embodiment, the system 2 individually identifies an animal by using a transmitter 4 that is generally attached to the particular animal and which identifies the individual animal by a unique animal ID signal”);
wherein a starting weight of a feed located within the trough at a starting timestamp generated by the timestamp generator is collected by the control panel and recorded within a log file; wherein additional weights of the feed located within the trough along with a timestamp generated by the timestamp generator are collected and recorded within the log file; wherein an ending weight of a feed located within the trough at an ending timestamp generated by the timestamp generator is collected by the control panel and recorded within a log file (Pg. 7, [0061]: “The collected per-second feed intake data is natively stored with four pieces of information associated therewith including: the timestamp (the actual time of the event), the unique animal ID signal of the transmitter attached to that particular animal feeding, the weight currently being read, and the location of the feed interval node, i.e., the location of the feed station at which the feed interval occurs. A feed event is defined as a period of time over which the unique animal ID signal of the transmitter being read, without interruption by another animal's unique animal ID signal or a gap in time of over 300 seconds”);
wherein each unique RFID/EID signal and tag data are collected and recorded using the sensor assembly each time an animal puts its head through the station frame animal feeding access along with a timestamp generated by the timestamp generator and stored within the log file (Pg. 5, [0048], lines 30-36: “The antenna arrangement 12 is located on or adjacent the neck bars 24 such that, generally only the antenna arrangement 12 associated with the specific feed station 6 at which the animal is located receives the unique animal ID signal from transmitter 4 of the animal currently feeding at the feed station 6”);
wherein the data with the log file is processed using the computer/processing computer to correlate the time stamps and recorded feed -3-weights from the log file with the time stamps and RFID/EID signal and tag data from the log file resulting in correlated data (Pg. 6, [0054]: “The local processor 14 and/or the remote computer 16 include a data storage/memory unit (not separately labeled) for recording and storing, at least temporary, the measured and collected weight and unique animal ID signals (codes), from the load bars 22 and cells 34 and the antenna arrangements 12, as well as time signals that correspond to the time at which the weights and information is collected. In the above described manner, a variety of data can be attributed to specific animals and processed by the remote computer 18 to ultimately classify each animal into a specific state which might include healthy, gaining, finished and within these, as in the case of disease, may be able to determine whether an animal is in a state of sub-clinical or clinical disease”);
and wherein a weight of the feed consumed and a duration that each animal spent eating is determined and calculated from the correlated data (Pg. 7, [0059], lines 8-17: “The animal's weight and the weight of feed or water consumed, during a particular feeding or drinking event, can be plotted in relation to time so as to determine a water/feed retention curve for that particular feeding or drinking event. In FIG. 4, the taller the vertical lines, the more feed or water consumed by the animal. Based on the retention curves determined for a number of feeding and drinking events over a period of time, it is possible to calculate an averaged retention curve for that animal over that time period”).
However, Huisma does not disclose as taught by Wurtz, a gate system secured to the front of the station frame, the gate system comprising: 
a first side gate secured to one side of the animal feeding access; a second side gate secured to the opposite side of the animal feeding access; wherein the first side gate and the second side gate emanate away from the station frame to create a channel to the animal feeding access (Fig. 1, vertically disposed gate members 30 and 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed intake system of Huisma to include the gate of Wurtz to control the access of the animal to feed.
Regarding claim 3, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Wurtz, the gate system creates a channel which is wide enough to allow only a single animal to enter and extend their head into the trough to consume feed and wherein the gate system creates a physical impediment that reduces the speed at which one animal exits the system and the next animal can enter the system creating a time delay between feeding events (Pg. 2, [0025], lines 14-18: “It is to this generally conventional structure described above that the instant invention is provided to adjustably limit the amount of opening movement of the  gate members 30 and 36 so that only a single animal may enter the cage 12 at any time”).
Regarding claim 4, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Wurtz, either one or both the first side gate and the second side gate are adjustable to alter the width of the channel (Pg. 1, [0007], lines 13-20: “An adjustable stop means is mounted on the cage which is adapted to be engaged by the first stop as the actuator member moves between its retracted position to its extended position to limit the amount of opening movement of the first and second gate members as they move from their closed positions to their open positions to adjustably vary the horizontal distance between the first and second gate members when they are in their open positions”).
Regarding claim 6, Huisma discloses a feed intake system comprising one or more feeding stations comprising: 
a trough with an animal feeding access (Fig 1B, trough 30);
a support frame surrounding the trough (Fig. 1B, trough 30 is surrounded by a frame);
a base frame supporting the trough (Fig 1B, base frame 32);
a scale unit secured between the base frame and the support frame to enable the scale unit to weigh the contents of the trough (Pg. 2, [0017], lines 7-9: “While at the feeding station, one weighing device measures the animal's weight and other weighing devices measure the weight of the feed in the feeding trough”);
a station frame with an animal feeding access, the station frame located laterally next to the animal feeding access of the trough (Fig. 1B, front panel 10);
a sensor assembly including a sensor or antenna located near the station frame animal feeding access (Fig. 1B, antenna arrangement 12);
-2-a control panel and a timestamp generator operationally associated with the sensor assembly and the scale unit, the control panel obtaining and recording data obtained from the sensor assembly and the scale unit (Fig. 1B, local processor 14);
and a CPU/processing computer operationally associated with the control panel for processing the recorded data (Fig. 1B, computer 18);
one or more animals, each animal having an RFID/EID tag which transmits a unique RFID/EID signal and tag data associated with that animal (Pg. 5, [0047]: “Turning now to FIG. 1, a brief description concerning the various components of the present invention will now be briefly discussed. As can be seen in this embodiment, the system 2 individually identifies an animal by using a transmitter 4 that is generally attached to the particular animal and which identifies the individual animal by a unique animal ID signal”);
wherein a starting weight of a feed located within the trough at a starting timestamp generated by the timestamp generator is collected by the control panel and recorded within a first log file; wherein additional weights of the feed located within the trough along with a timestamp generated by the timestamp generator are collected and recorded within the first log file; wherein an ending weight of a feed located within the trough at an ending timestamp generated by the timestamp generator is collected by the control panel and recorded within a first log file (Pg. 7, [0061]: “The collected per-second feed intake data is natively stored with four pieces of information associated therewith including: the timestamp (the actual time of the event), the unique animal ID signal of the transmitter attached to that particular animal feeding, the weight currently being read, and the location of the feed interval node, i.e., the location of the feed station at which the feed interval occurs. A feed event is defined as a period of time over which the unique animal ID signal of the transmitter being read, without interruption by another animal's unique animal ID signal or a gap in time of over 300 seconds”);
wherein each unique RFID/EID signal and tag data are collected and recorded using the sensor assembly each time an animal puts its head -6-through the station frame animal feeding access along with a timestamp generated by the timestamp generator and stored within a second log file (Pg. 5, [0048], lines 30-36: “The antenna arrangement 12 is located on or adjacent the neck bars 24 such that, generally only the antenna arrangement 12 associated with the specific feed station 6 at which the animal is located receives the unique animal ID signal from transmitter 4 of the animal currently feeding at the feed station 6”); 
wherein the data with the first log file and the second log file is processed using the computer/processing computer to correlate the time stamps and recorded feed weights from the first log file with the time stamps and RFID/EID signal and tag data from the second log file resulting in correlated data and wherein a weight of the feed consumed and a duration that each animal spent eating is determined and calculated from the correlated data (Pg. 6, [0054]: “The local processor 14 and/or the remote computer 16 include a data storage/memory unit (not separately labeled) for recording and storing, at least temporary, the measured and collected weight and unique animal ID signals (codes), from the load bars 22 and cells 34 and the antenna arrangements 12, as well as time signals that correspond to the time at which the weights and information is collected. In the above described manner, a variety of data can be attributed to specific animals and processed by the remote computer 18 to ultimately classify each animal into a specific state which might include healthy, gaining, finished and within these, as in the case of disease, may be able to determine whether an animal is in a state of sub-clinical or clinical disease”).
However, Huisma does not disclose as taught by Wurtz, a gate system secured to the front of the station frame, the gate system comprising: 
a first side gate secured to one side of the animal feeding access; a second side gate secured to the opposite side of the animal feeding access; wherein the first side gate and the second side gate emanate away from the station frame to create a channel to the animal feeding access (Fig. 1, vertically disposed gate members 30 and 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed intake system of Huisma to include the gate of Wurtz to control the access of the animal to feed.
Regarding claim 8, Huisma discloses the gate system creates a channel which is wide enough to allow only a single animal to enter and extend their head into the trough to consume feed and wherein the gate system creates a physical impediment that reduces the speed at which one animal exits the system and the next animal can enter the system creating a time delay between feeding events (Pg. 2, [0025], lines 14-18: “It is to this generally conventional structure described above that the instant invention is provided to adjustably limit the amount of opening movement of the gate members 30 and 36 so that only a single animal may enter the cage 12 at any time”).
Regarding claim 9, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Wurtz, either one or both the first side gate and the second side gate are adjustable to alter the width of the channel (Pg. 1, [0007], lines 13-20: “An adjustable stop means is mounted on the cage which is adapted to be engaged by the first stop as the actuator member moves between its retracted position to its extended position to limit the amount of opening movement of the first and second gate members as they move from their closed positions to their open positions to adjustably vary the horizontal distance between the first and second gate members when they are in their open positions”).
Regarding claim 11, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Huisma, additional weights are collected by the control panel at least ten times per minute and recorded within the first log file (Pg. 7, [0060], lines 1-12: “It should also be noted that the inventive system and method enables determination of an individual animal's feed intake and water intake which can be utilized to determine an animal's residual feed intake, average daily gain and average retention curve. The weight of feed and water consumed by an animal can be measured continuously or substantially continuously, e.g., these weight measurements can be collected on a per-second basis and, as such, are hereinafter referred to as “per-second feed intake data”. Two separate data sets are produced from the per-second feed intake data. These two data sets are generally termed ‘feed events’ and ‘meal events.’”).
Regarding claim 12, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Huisma, the system operates on a cycle duration of 1, 2, 4, 6, 8, 12, 16 or 24 hours (Pg. 3, [0018], lines 21-26: “Preferably data/measurements should be collected continuously by the method and system. The increased amount of collected measurements allows for an increased resolution in the measurements taken which, in turn, leads to an increase in the accuracy of the measurements”).
Regarding claim 13, Huisma discloses a method for monitoring the feed intake of individual livestock animals comprising the steps of: 
providing a feed intake system including one or more feeding stations comprising: 
a trough with an animal feeding access (Fig 1B, trough 30); 
a base frame supporting the trough (Fig 1B, base frame 32);
a scale unit secured between the base frame and the trough to enable the scale unit to weigh the contents of the trough (Pg. 2, [0017], lines 7-9: “While at the feeding station, one weighing device measures the animal's weight and other weighing devices measure the weight of the feed in the feeding trough”);
a station frame with an animal feeding access, the station frame located laterally next to the animal feeding access of the trough (Fig. 1B, front panel 10);
a control panel and a timestamp generator operationally associated with the sensor assembly and the scale unit, the control panel obtaining and recording data obtained from the sensor assembly and the scale unit (Fig. 1B, local processor 14); 
and a CPU/processing computer operationally associated with the control panel for processing the recorded data (Fig. 1B, computer 18);
-9-providing one or more animals, each animal having an RFID/EID tag which transmits a unique RFID/EID signal and tag data associated with that animal (Pg. 5, [0047]: “Turning now to FIG. 1, a brief description concerning the various components of the present invention will now be briefly discussed. As can be seen in this embodiment, the system 2 individually identifies an animal by using a transmitter 4 that is generally attached to the particular animal and which identifies the individual animal by a unique animal ID signal”);
collecting and recording a starting weight of a feed located within the trough at a starting timestamp generated by the timestamp generator within a log file; collecting and recording additional weights of the feed located within the trough along with a timestamp generated by the timestamp generator within the log file; collecting and recording an ending weight of a feed located within the trough at an ending timestamp generated by the timestamp generator within a log file (Pg. 2, [0017], lines 9-16: “The animal identification signal and weight measurements are transmitted to a computer which records and analyses the collected data. From the collected and analyzed data over a period of time, the computer can then determine and monitor an animal's weight and gain, growth rate and the weight of feed/water consumed, e.g., feed/water intake by the animal over a period of time”);
collecting and recording each unique RFID/EID signal and tag data with the sensor assembly each time an animal puts its head through the feed gate animal feeding access along with a timestamp generated by the timestamp generator within the log file (Pg. 5, [0048], lines 30-36: “The antenna arrangement 12 is located on or adjacent the neck bars 24 such that, generally only the antenna arrangement 12 associated with the specific feed station 6 at which the animal is located receives the unique animal ID signal from transmitter 4 of the animal currently feeding at the feed station 6”); 
processing the data with the log file with the computer/processing computer to correlate the time stamps and recorded feed weights from first log file with the time stamps and RFID signal and tag data from the second log file resulting in correlated data (Pg. 6, [0054]: “The local processor 14 and/or the remote computer 16 include a data storage/memory unit (not separately labeled) for recording and storing, at least temporary, the measured and collected weight and unique animal ID signals (codes), from the load bars 22 and cells 34 and the antenna arrangements 12, as well as time signals that correspond to the time at which the weights and information is collected. In the above described manner, a variety of data can be attributed to specific animals and processed by the remote computer 18 to ultimately classify each animal into a specific state which might include healthy, gaining, finished and within these, as in the case of disease, may be able to determine whether an animal is in a state of sub-clinical or clinical disease”);
and determining and calculating a weight of the feed consumed and a duration that each animal spent eating from the correlated data (Pg. 7, [0059], lines 8-17: “The animal's weight and the weight of feed or water consumed, during a particular feeding or drinking event, can be plotted in relation to time so as to determine a water/feed retention curve for that particular feeding or drinking event. In FIG. 4, the taller the vertical lines, the more feed or water consumed by the animal. Based on the retention curves determined for a number of feeding and drinking events over a period of time, it is possible to calculate an averaged retention curve for that animal over that time period”).
However, Huisma does not disclose as taught by Wurtz, a gate system secured to the front of the station frame, the gate system comprising: 
a first side gate secured to one side of the animal feeding access; a second side gate secured to the opposite side of the animal feeding access; wherein the first side gate and the second side gate emanate away from the station frame to create a channel to the animal feeding access; a sensor assembly including a sensor or antenna located near the station frame animal feeding access (Fig. 1, vertically disposed gate members 30 and 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed intake system of Huisma to include the gate of Wurtz to control the access of the animal to feed.
Regarding claim 14, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Huisma, collecting and recording the starting weight of feed located within the trough at a starting timestamp generated by the timestamp generator is recorded within a first log file; collecting and recording additional weights of the feed located within the trough along with a timestamp generated by the timestamp generator within the first log file (Pg. 7, [0061]: “The collected per-second feed intake data is natively stored with four pieces of information associated therewith including: the timestamp (the actual time of the event), the unique animal ID signal of the transmitter attached to that particular animal feeding, the weight currently being read, and the location of the feed interval node, i.e., the location of the feed station at which the feed interval occurs. A feed event is defined as a period of time over which the unique animal ID signal of the transmitter being read, without interruption by another animal's unique animal ID signal or a gap in time of over 300 seconds”);
collecting and recording each unique RFID signal and tag data with the sensor assembly each time an animal puts its head through the feed gate animal feeding access along with a timestamp generated by the timestamp generator within a second log file  (Pg. 5, [0048], lines 30-36: “The antenna arrangement 12 is located on or adjacent the neck bars 24 such that, generally only the antenna arrangement 12 associated with the specific feed station 6 at which the animal is located receives the unique animal ID signal from transmitter 4 of the animal currently feeding at the feed station 6”);
collecting an ending weight of feed located within the trough by the control panel and generating an ending timestamp by the timestamp generator and recording within a first log file (Pg. 7, [0061]: “The collected per-second feed intake data is natively stored with four pieces of information associated therewith including: the timestamp (the actual time of the event), the unique animal ID signal of the transmitter attached to that particular animal feeding, the weight currently being read, and the location of the feed interval node, i.e., the location of the feed station at which the feed interval occurs. A feed event is defined as a period of time over which the unique animal ID signal of the transmitter being read, without interruption by another animal's unique animal ID signal or a gap in time of over 300 seconds”); 
processing the data with the first log file and the second log file with the computer/processing computer to correlate the time stamps and recorded feed weights from the first log file with the time stamps and RFID signal and tag data from the second log file resulting in correlated data (Pg. 6, [0054]: “The local processor 14 and/or the remote computer 16 include a data storage/memory unit (not separately labeled) for recording and storing, at least temporary, the measured and collected weight and unique animal ID signals (codes), from the load bars 22 and cells 34 and the antenna arrangements 12, as well as time signals that correspond to the time at which the weights and information is collected. In the above described manner, a variety of data can be attributed to specific animals and processed by the remote computer 18 to ultimately classify each animal into a specific state which might include healthy, gaining, finished and within these, as in the case of disease, may be able to determine whether an animal is in a state of sub-clinical or clinical disease”);
and determining and calculating a weight of the feed consumed and a duration that each animal spent eating from the correlated data (Pg. 7, [0059], lines 8-17: “The animal's weight and the weight of feed or water consumed, during a particular feeding or drinking event, can be plotted in relation to time so as to determine a water/feed retention curve for that particular feeding or drinking event. In FIG. 4, the taller the vertical lines, the more feed or water consumed by the animal. Based on the retention curves determined for a number of feeding and drinking events over a period of time, it is possible to calculate an averaged retention curve for that animal over that time period”).
Regarding claim 15, Huisma as modified by Wurtz discloses the behavioral rate of consumption is measured and used to predict the feed consumption of one or more animals feeding from the feed intake system or feeding in a related system (Pg. 2, [0012], lines 1-16: “Another object of the present invention is to provide a system and a method for predicting with a specified degree of confidence unique animal behavioral phenotypes that are effective in determining the current and future state and well-being of an animal. The system and the method include acquiring and monitoring animal consumption, growth and other behavioral data for a number of animals over a defined period of time, building a scaling multidimensional probability matrix that uses past phenotypic and genomic data to inform future predictions and in order to define animal behavioral phenotypes which, if possessed by an animal, leads to an animal that (1) is healthier, (2) has a greater well-being, and (3) can withstand environmental and other stressors, (4) can better adapt to changes in the quality, quantity and type of feed provided for consumption, i.e., diet adaptation”).
Regarding claim 16, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Huisma, a software program being run by the CPU/processing computer to calculate, record and maintain a precise accounting of feed refills, relogging, feed waste and trough cleaning allocations, RFID/EID tag health, behavioral animal rate of consumption, feed consumption, or a combination thereof (Pg. 7, [0062]: “Further analysis of the per-second feed intake data can provide other phenotypic information for individual animals. With the system and the method according to the invention, the local processor 14 and/or the remote computer 18, running behavior analysis software, analyzes the collected data and detects additional factors, i.e., time data, which are used to glean further phenotypic information of the individual animals, specifically in relation to an animal's feeding behavior patterns as described below”).
Regarding claim 18, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Wurtz, the gate system creates a channel which is wide enough to allow only a single animal to enter and extend their head into the trough to consume feed and wherein the gate system creates a physical impediment that reduces the speed at which one animal exits the system and the next animal can enter the system creating separation between feeding events and allowing the scale to balance (Pg. 2, [0025], lines 14-18: “It is to this generally conventional structure described above that the instant invention is provided to adjustably limit the amount of opening movement of the gate members 30 and 36 so that only a single animal may enter the cage 12 at any time”).
Regarding claim 19, Huisma as modified by Wurtz discloses the claimed invention in addition to as taught by Wurtz, either one or both the first side gate and the second side gate are adjustable to alter the width of the channel (Pg. 1, [0007], lines 13-20: “An adjustable stop means is mounted on the cage which is adapted to be engaged by the first stop as the actuator member moves between its retracted position to its extended position to limit the amount of opening movement of the first and second gate members as they move from their closed positions to their open positions to adjustably vary the horizontal distance between the first and second gate members when they are in their open positions”).

Claims 2, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huisma (US Pub. 2021/0007330 A1) in view of Wurtz (US Pub. 2009/0301405 A1), and further in view of Brown (US Pub. 2019/0387718 A1).
Regarding claim 2, Huisma as modified by Wurtz discloses the claimed invention except for as taught by Brown, the scale unit is comprised of: 
a lower mounting plate with a top and a bottom; one or more scale compression mounts with a top and a bottom, wherein each scale compression mount is secured by its bottom to the top of the lower mounting plate; one or more scale junction boxes operationally associated with the one or more scale compression mounts; and an upper mounting plate with a top and a bottom, wherein the upper mounting plate is secured by its bottom to the top of each scale compression mount (Pg. 5, [0104]: “The scale system 66 includes a first load beam assembly 168 (best seen in FIG. 2) and a second load beam assembly 170 (best seen in FIG. 1). The first load beam assembly 168 is shown in FIG. 13 and includes a frame 172 with flanges 174 and 176 which mount to the frame 152 by fasteners. The bin 40 of the bulk powder delivery unit 16 is supported on supports 180 and 182 of respective load beams 184 and 186. A junction box 188 provides electrical connections between the load beams 184 and 186 and the controller 92. Similarly, the second load beam assembly 170 includes a frame 172 with the flanges 174 and 176 for mounting to the frame 152 by fasteners. The bin 40 is supported on a load beam 190 at a mount 196. The signal from the load beam 190 is combined with the signal from the load beams 184 and 186 to provide a signal indicative of the weight supported by the scale system 66. This weight signal is used by the controller 92 to control the flow from the bin 40 through the powder feeder 56 to the mixer 22”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the scale of Brown between the base frame and the support frame of Huisma because the scale of Brown is a more accurate means for measuring weight.
Regarding claim 7, Huisma as modified by Wurtz discloses the claimed invention except for as taught by Brown, the scale unit is comprised of: 
a lower mounting plate with a top and a bottom; one or more scale compression mounts with a top and a bottom, wherein each scale compression mount is secured by its bottom to the top of the lower mounting plate; one or more scale junction boxes operationally associated with the one or more scale compression mounts; and an upper mounting plate with a top and a bottom, wherein the upper mounting plate is secured by its bottom to the top of each scale compression mount (Pg. 5, [0104]: “The scale system 66 includes a first load beam assembly 168 (best seen in FIG. 2) and a second load beam assembly 170 (best seen in FIG. 1). The first load beam assembly 168 is shown in FIG. 13 and includes a frame 172 with flanges 174 and 176 which mount to the frame 152 by fasteners. The bin 40 of the bulk powder delivery unit 16 is supported on supports 180 and 182 of respective load beams 184 and 186. A junction box 188 provides electrical connections between the load beams 184 and 186 and the controller 92. Similarly, the second load beam assembly 170 includes a frame 172 with the flanges 174 and 176 for mounting to the frame 152 by fasteners. The bin 40 is supported on a load beam 190 at a mount 196. The signal from the load beam 190 is combined with the signal from the load beams 184 and 186 to provide a signal indicative of the weight supported by the scale system 66. This weight signal is used by the controller 92 to control the flow from the bin 40 through the powder feeder 56 to the mixer 22”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the scale of Brown between the base frame and the support frame of Huisma because the scale of Brown is a more accurate means of measuring weight.
Regarding claim 17, Huisma as modified by Wurtz discloses the claimed invention except for as taught by Brown, the scale unit is comprised of: 
a lower mounting plate with a top and a bottom; one or more scale compression mounts with a top and a bottom, wherein each scale compression mount is secured by its bottom to the top of the lower mounting plate; one or more scale junction box operationally associated with the one or more scale compression mounts; and an upper mounting plate with a top and a bottom, wherein the upper mounting plate is secured by its bottom to the top of each scale compression mount; wherein the scale unit is mounted between the base frame and the support frame (Pg. 5, [0104]: “The scale system 66 includes a first load beam assembly 168 (best seen in FIG. 2) and a second load beam assembly 170 (best seen in FIG. 1). The first load beam assembly 168 is shown in FIG. 13 and includes a frame 172 with flanges 174 and 176 which mount to the frame 152 by fasteners. The bin 40 of the bulk powder delivery unit 16 is supported on supports 180 and 182 of respective load beams 184 and 186. A junction box 188 provides electrical connections between the load beams 184 and 186 and the controller 92. Similarly, the second load beam assembly 170 includes a frame 172 with the flanges 174 and 176 for mounting to the frame 152 by fasteners. The bin 40 is supported on a load beam 190 at a mount 196. The signal from the load beam 190 is combined with the signal from the load beams 184 and 186 to provide a signal indicative of the weight supported by the scale system 66. This weight signal is used by the controller 92 to control the flow from the bin 40 through the powder feeder 56 to the mixer 22”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the scale of Brown between the base frame and the support frame of Huisma because the scale of Brown is a more accurate means of measuring weight.

Claims 5, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huisma (US Pub. 2021/0007330 A1) in view of Wurtz (US Pub. 2009/0301405 A1), and further in view of Fallis (US Pub. 2015/0237825 A1).
Regarding claim 5, Huisma as modified by Wurtz discloses the claimed invention except for as taught by Fallis, the feed intake system is modular and mobile (Pg. 3, [0061], lines 1-8: “a single Electronic Sow Feeder (ESF) assembly has a modular construction which makes it possible to configure the system and in particular feed module 16 in various configurations to meet the needs of the operator. For example, an angled configuration may be better suited to some barn retrofits or new construction, while a linear configuration, which can increase the through put capacity of the system, may be better suited in other facilities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed intake system of Huisma as modified by Wurtz to be modular and mobile as taught by Fallis so that it can be transported.
Regarding claim 10, Huisma as modified by Wurtz discloses the claimed invention except for as taught by Fallis, the feed intake system is modular and mobile (Pg. 3, [0061], lines 1-8: “a single Electronic Sow Feeder (ESF) assembly has a modular construction which makes it possible to configure the system and in particular feed module 16 in various configurations to meet the needs of the operator. For example, an angled configuration may be better suited to some barn retrofits or new construction, while a linear configuration, which can increase the through put capacity of the system, may be better suited in other facilities”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed intake system of Huisma as modified by Wurtz to be modular and mobile as taught by Fallis so that it can be transported.
Regarding claim 20, Huisma as modified by Wurtz discloses the claimed invention except for as taught by Fallis, the feed intake system is modular and mobile (Pg. 3, [0061], lines 1-8: “a single Electronic Sow Feeder (ESF) assembly has a modular construction which makes it possible to configure the system and in particular feed module 16 in various configurations to meet the needs of the operator. For example, an angled configuration may be better suited to some barn retrofits or new construction, while a linear configuration, which can increase the through put capacity of the system, may be better suited in other facilities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed intake system of Huisma as modified by Wurtz to be modular and mobile as taught by Fallis so that it can be transported.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649